   Case 4:90-cv-73409-TGB ECF No. 98, PageID.32 Filed 12/10/20 Page 1 of 4

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 THE FRANCE STONE COMPANY, INC.                        CASE NO. 90-CV-73409-DT
 an Ohio Corporation,
                                                       HON. TERRENCE G. BERG
                    Plaintiff,
       vs.                                            FIFTH AMENDED JUDGMENT

 CHARTER TOWNSHIP OF MONROE,
 a Michigan Municipal Corporation,

                Defendant.
 ___________________________________/

                                 FIFTH AMENDED JUDGMENT


        The Court, having entered an Opinion and Judgment, each dated August 31,
1992, and having entered Amended Orders and Judgments thereafter (collectively,
"Judgment"), and the Court having retained jurisdiction in order to enforce the Judgment
related to the regulation of the quarry extraction now operated by the successor to
Plaintiff, Michigan Materials and Aggregates Company ("MMAC"); and

      The parties have represented to the Court that they have agreed to a further
amendment to the Judgment and that the proposed amendment would be in the
mutual interest of both Plaintiff and Defendant; and

      The Court has determined that the provisions of this Fifth Amended Judgment
are consistent with the Judgment and are in the public interest; and

       The Court, being fully advised in the premises, states,

       IT IS ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

        1.    Additional Land. Plaintiff has purchased additional land as identified in
Exhibit 1 hereto and incorporated herein ("Additional Land"), which Additional Land is
hereby included in and subject to the Judgment, subject further to this Fifth Amended
Judgment.

       Dated: December 10, 2020          /s/Terrence G. Berg_______________
                                         TERRENCE G. BERG
                                         UNITED STATES DISTRICT JUDGE
     Case 4:90-cv-73409-TGB ECF No. 98, PageID.33 Filed 12/10/20 Page 2 of 4




   APPROVED AS TO FORM AND SUBSTANCE:


/s/ Richard Becker ____________             /s/ Alan Barron___________
Name/Title: Richard Becker, President       Alan Barron, Supervisor
Michigan Materials and Aggregates Company   Monroe Charter Township
15203 South Telegraph Road
Monroe, Michigan 48161
                                            /s/ Christina Smith_________
                                            Christina Smith, Clerk
                                            Monroe Charter Township
/s/ Jeffrey S. Osment__________
Jeffrey S. Osment (P 45403)
Attorney for MMAC
23 Washington Street                        /s/ Patricia A. McCormick____
Monroe, Michigan 48161                      Patricia A. McCormick (P 55307)
(734) 242-0808                              Attorney, Monroe Charter Twp.


                                            Address for all:
                                            4925 East Dunbar Road
                                            Monroe, MI 48161
Case 4:90-cv-73409-TGB ECF No. 98, PageID.34 Filed 12/10/20 Page 3 of 4




                    EXHIBIT 1
Case 4:90-cv-73409-TGB ECF No. 98, PageID.35 Filed 12/10/20 Page 4 of 4
